 



Exhibit 10.22
Director Compensation Summary
     Each director of our general partner who is not an employee of our general
partner is reimbursed for any travel, lodging and other out-of-pocket expenses
related to meeting attendance or otherwise related to service on the board
(including, without limitation, reimbursement for continuing education
expenses). Each non-employee director is currently paid an annual retainer fee
of $45,000. Mr. Armstrong is otherwise compensated for his services as an
employee and therefore receives no separate compensation for his services as a
director. In addition to the annual retainer, each committee chairman (other
than the chairman of the audit committee) receives $2,000 annually. The chairman
of the audit committee receives $30,000 annually, and the other members of the
audit committee receive $15,000 annually, in each case, in addition to the
annual retainer. Mr. Petersen assigns any compensation he receives in his
capacity as a director to EnCap Energy Capital Fund III, L.P. (EnCap III), which
is controlled by EnCap Investments L.P., of which Mr. Petersen is a Managing
Director. Mr. Capobianco assigns any compensation he receives in his capacity as
a director to Vulcan Capital.
     Our non-employee directors receive LTIP awards or cash equivalent awards as
part of their compensation. The LTIP awards vest annually in 25% increments and
have an automatic re-grant feature such that as they vest, an equivalent amount
is granted. The three non-employee directors who serve on our audit committee
each received a grant of 10,000 units (vesting 2,500 units per year), and
Mr. Sinnott received a grant of 5,000 units (vesting 1,250 units per year). For
Mr. Petersen and Mr. Capobianco, a cash payment equivalent in value to the
annual vesting of Mr. Sinnott’s award will be made to EnCap III and Vulcan
Capital, respectively. All LTIP awards held by a director will vest in full upon
the next vesting date after the death or disability (as determined in good faith
by the board) of the director. For any “independent” directors (as defined in
the GP LLC Agreement, and currently including Messrs. Goyanes, Smith and
Symonds), the units will also vest in full if such director (i) retires (no
longer with full-time employment and no longer serving as an officer or director
of any public company) or (ii) is removed from the Board or is not reelected to
the Board, unless such removal or failure to reelect is for “good cause,” as
defined in the letter granting the phantom units.

